Exhibit 10.61

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of August 18, 2014 is
entered into, by and between Alion Science and Technology Corporation, a
Delaware corporation (the “Company”) and Barry Broadus (the “Executive”), to be
effective as of the Effective Date (as defined below).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
entered into on the 6th day of August, 2013, which set forth the terms and
conditions of Executive’s employment with the Company prior to the Effective
Date, as defined below; and

 

WHEREAS, in connection with the execution and delivery of the Refinancing
Support Agreement entered into by and among the Company, ASOF II Investments,
LLC, a Delaware limited liability company and Phoenix Investment Adviser, LLC, a
Delaware limited liability company, dated December 24, 2013, as amended and
restated on May 1, 2014 (the “Refinancing Agreement”), the Company desires to
enter into this Agreement with the Executive, to be effective upon the closing
of the transactions contemplated under the Refinancing Agreement (the “Effective
Date”); and

 

WHEREAS, the Company and the Executive desire that the Executive’s employment
with the Company continue pursuant to the terms of this Agreement as of the
Effective Date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

Article 1                                               Employment and Duties

 

Upon the terms and subject to the conditions contained herein, the Company
hereby employs the Executive as Senior Vice President, Chief Financial Officer
and Treasurer. The Executive shall have all of the powers, duties and
responsibilities customary to his position as are reasonably necessary to the
operations of the Company and as may be assigned to him from time to time by the
Board of Directors (the “Board”) or the Chief Executive Officer (“CEO”). The
Executive shall further be responsible for supervising and directing other
officers and employees of the Company as determined by the CEO. The term of this
Agreement shall extend from the Effective Date through the five year anniversary
thereof (the “Employment Period”) unless terminated earlier or renewed in
accordance with the terms herein.  The term of this Agreement shall renew
automatically for one or more additional one year terms, which shall be part of
the Employment Period, unless the Company gives notice to the Executive of its
intent not to renew the Agreement no later than ninety (90) days prior to the
expiration of the then-current Employment Period. The Executive or the Company
may terminate the Executive’s employment at any time, subject to the terms and
provisions of this Agreement.  During the Employment Period, the Executive shall
devote substantially all of his business time and attention to the business and
affairs of the Company.  During the Employment Period, the Executive shall use

 

--------------------------------------------------------------------------------


 

his best efforts to promote and serve the interests of the Company and shall not
engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit; provided, that the Executive may (a) serve any
civic, charitable, educational or professional organization, (b) serve on the
board of directors of for-profit business enterprises, provided that such
service is approved by the Board and (c) manage his personal investments, in
each case so long as any such activities do not (x) violate the terms of this
Employment Agreement (including Article 4) or (y) materially interfere with the
Executive’s duties and responsibilities to the Company.

 

Article 2                                               Compensation and
Benefits

 

During the Employment Period, the Company shall continue to pay the Executive a
Base Salary of not less than $350,144 per year, subject to adjustments to
increase the Base Salary in the discretion of the Board. The Company shall
further provide to the Executive all benefits to which other executives of the
Company are entitled, as commensurate with the Executive’s position, subject to
the eligibility requirements and other provisions of such benefits and other
perquisites as determined for all executives by the CEO.  Such benefits and
perquisites may include bonus, long term incentives, group term life insurance,
comprehensive health and major medical insurance, dental and life insurance,
disability, and automobile allowance.  The Executive’s participation in any such
benefit plans and perquisites shall be subject to the applicable terms,
conditions and eligibility requirements thereof, as they may be amended by the
Company from time to time.  All such compensation and benefits shall be subject
to all appropriate federal and state withholding taxes and payable in accordance
with the normal payroll practices of the Company.

 

Article 3                                               Employment Termination
and Severance

 

3.1                               (a) Without Cause.  During the Employment
Period, other than during a Potential Change in Control Protection Period or
within the period ending twenty-four (24) calendar months immediately following
a Change in Control (as such terms are defined in Article 5.2 below), the
Company may terminate the Executive’s employment for any reason other than
Cause, by notifying the Executive in writing of the Company’s intent to
terminate with the effective date of termination specified by the Company in the
written notice. Subject to Article 3.2 and Article 4.5, upon a termination
without Cause, the Company shall pay to the Executive (subject to all
appropriate federal and state withholding taxes):

 

(i)                                     a cash amount equal to two (2) times the
Executive’s Base Salary at the rate in effect immediately prior to the
termination;

 

(ii)                                  a cash amount equal to two (2) times the
Executive’s actual bonus for the last complete fiscal year prior to the
effective date of termination, if any;

 

(iii)                               Base Salary and all other benefits due the
Executive through the effective date of termination;

 

2

--------------------------------------------------------------------------------


 

(iv)                              the unpaid bonus, if any, with respect to the
last complete fiscal year preceding the effective date of termination (such
bonus, if any, to be determined in the manner it would have been determined and
payable at the time it would have been payable hereunder had there been no
termination of the Employment Period);

 

(v)                                 to the extent that the Executive is eligible
for and elects to receive medical and/or dental benefits pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for
himself and/or any qualifying beneficiaries, the Company shall pay on the
Executive’s behalf, or reimburse the Executive for, the amount of the applicable
COBRA premium that exceeds the amount of premium payable by the Executive for
the same level of coverage immediately prior to the effective date of
termination. Any such COBRA premium payment by the Company that constitutes
taxable income to the Executive shall be grossed up by the Company, assuming an
applicable income tax rate of forty percent (40%). Payments under this paragraph
shall be made monthly and shall cease at the earlier of (i) the end of the first
month in which the Executive (or qualified beneficiary) is no longer eligible
for COBRA for any reason (except to the extent that COBRA coverage continues for
any qualified beneficiary), or (ii) eighteen (18) months after the Executive’s
date of termination. The Executive shall notify the Company as soon as
practicable after he ceases to be eligible for COBRA coverage due to coverage
under the group health plan of another employer; and

 

(vi)                              all other rights and benefits to the Executive
that have vested, prior to or as a result of the termination of Executive’s
employment, pursuant to other plans and programs of the Company.

 

(b)                                 Death or Disability. If the Executive’s
employment is terminated by reason of death or Disability (as defined as in the
Company’s long-term disability plan) during the Employment Period, subject to
Article 3.2, the Company shall pay the Executive or, if applicable, the
Executive’s estate, the amounts and benefits described in Article 3.1(a) (iii),
(iv), (v) and (vi), and an additional lump-sum cash payment equal to the
Executive’s Base Salary for a period of six (6) months; provided, however, that
such lump sum payment shall be offset by any payments under the Company’s
short-term disability policy or under any long-term disability plan or insurance
program maintained by the Company.

 

(c)                                  Voluntary Termination. The Executive may
terminate his/her employment pursuant to this Agreement at any time by giving
the Company written notice of his/her intent to resign.  Subject to Article 3.2,
the Company shall pay the Executive the benefits described in
Article 3.1(a) (iii), (iv) and (vi), but Executive shall not be entitled to any
bonus with respect to the fiscal year in which voluntary termination occurs.

 

(d)                                 Termination for Cause. The Company may
terminate the employment of the Executive for Cause (as defined below) upon the
issuance of a written notice (“Cause Notice”) which shall describe in detail the
circumstances the Company believes to have triggered its right to terminate
Executive for Cause, and shall specify the effective date of termination.  In
the event that the Executive is terminated for Cause (as defined below), the
Executive will be entitled only to those payments set forth in
Article 3.1(a)(iii) and (vi).  If,

 

3

--------------------------------------------------------------------------------


 

within ninety (90) days following the effective date of termination pursuant to
Article 3.1(a), the Board determines that the Executive’s termination should
have been for Cause, based on facts that were not known and could not have been
known to the Board prior to the effective date of the Executive’s termination,
the Company may provide Executive with written notice that, absent explanation
or refutation of the allegations by the Executive, his/her termination shall be
considered a termination for Cause.  Such notice must include a description of
the facts supporting a Cause termination, and must provide an opportunity for
the Executive to be heard by the Board to offer his explanation or refutation of
the allegations. If, following the provision of the notice, and an opportunity
to be heard by the Board, a majority of the Board, acting in good faith,
determines that the facts previously unknown to the Company support a Cause
termination, the termination shall for all purposes be considered a termination
for Cause. The Company shall have no further liability to the Executive under
Article 3.1(a)(i), (ii) and (iv), and any amounts already paid to the Executive
pursuant to those provisions shall be forfeited by the Executive and returned to
the Company.  “Cause” means the Executive’s having engaged in any of the
following:

 

(i)                                     a conviction of, entry of a plea of
guilty, nolo contendere or no contest to, a charge of, a felony or a crime
involving moral turpitude;

 

(ii)                                  commission of an act constituting fraud,
deceit, or material misrepresentation with respect to the Company, as determined
by a good faith finding by the Board;

 

(iii)                               commission of any negligent or willful act
or omission that causes material adverse effect on the business (by reason,
without limitation, of financial exposure or loss, damage to reputation or
goodwill, or exposure to civil or criminal penalties to or other prosecutorial
action by any governmental authority) to the Company or any parent or subsidiary
corporation thereof, as determined by a good faith finding by the Board;

 

(iv)                              intentional failure or refusal to perform
reasonably assigned duties, which is not cured, if curable, to the reasonable
satisfaction of the Board within thirty (30) days after the Executive receives
from the Board written notice of such failure or refusal;

 

(v)                                 willful and material violation of any
provision of the Company’s Code of Ethics, Conduct and Responsibility or the
Company’s policies prohibiting discrimination, harassment or retaliation against
employees;

 

(vi)                              willful and material misstatement knowingly
made or caused to be made by the Executive in any filing with the Securities and
Exchange Commission or other governmental authority; or

 

(vii)                           willful and material violation of any of the
covenants contained in Article 4, which is not cured, if curable, to the
reasonable satisfaction of the Board within

 

4

--------------------------------------------------------------------------------


 

ten (10) days after Executive receives written notice of such violation, as
determined by a good faith finding by the Board.

 

For purposes of this Article 3.1, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company.  Any act or failure to act based upon and consistent
with: (x) authority given pursuant to a resolution duly adopted by the Board; or
(y) written advice of counsel for the Company with written notice given by such
counsel to the Board prior to such act or failure to act, shall be conclusively
presumed to be done or omitted to be done by the Executive in good faith and in
the best interests of the Company.

 

3.2                               General Release. As a condition precedent to
receiving any or all of the payments and benefits set forth in
Article 3.1(a)(i), (ii), (iv) and (v) above (the “Severance Benefits”) as a
result of any termination of employment pursuant to Article 3.1 (a), (b), (c) or
(d),  the Executive shall execute and return to the Company, within sixty (60)
days following the effective date of termination, and shall not thereafter
revoke or attempt to revoke, a general release (a “General Release”) in a form
agreed to by the Company and Executive that (i) releases the Company and its
affiliates, directors, officers, employees and agents from any and all claims
that the Executive may have in connection with his employment or termination
thereof, to the extent permitted by applicable laws, and (ii) requires the
Executive to affirmatively agree not to violate the provisions of Article 4. 
The General Release shall be provided to the Executive within five (5) days of
the effective date of termination.  The payment of the Severance Benefits shall
commence as set forth in Article 3.3 below.

 

3.3                               Severance Payment Schedule. Subject to
Section 4.5 hereof, Severance Benefits (other than COBRA) due to the Executive
or, if applicable, the Executive’s estate, shall be paid in four equal
installments as follows: (a) an amount equal to six months of annual salary set
forth in Article 3.1(a)(i) and twenty five percent (25%) of the total bonus
amount set forth in Article 3.1(a)(ii) (the “Severance Installment Payment”),
and the amounts set forth in Article 3.1(a)(iii) and (iv), upon the
effectiveness of the General Release, provided, however that if the sixty (60)
day period set forth in Article 3.2 commences in one calendar year and ends in
the following calendar year, the Severance Installment Payment shall commence in
the second year (the “First Installment”); (b) an amount equal to the Severance
Installment Payment six (6) months from the date of payment of the First
Installment (the “Second Installment”); (c) an amount equal to the Severance
Installment Payment six (6) months from the date of payment of the Second
Installment (the “Third Installment); and (d) an amount equal to the Severance
Installment Payment six (6) months from the date of payment of the Third
Installment (the “The Final Installment”). The Company’s obligation to pay
Severance Benefits due to the Executive pursuant to this Article 3, to the
extent not already paid, shall cease immediately and such payments will be
forfeited if the Executive violates any condition described in Article 4.

 

3.4                               Section 409A Compliance. Any payments
contemplated by this Agreement constituting “deferred compensation” for purposes
of Internal Revenue Code (“Code”) Section 409A shall comply with the
requirements of such section. No deferred compensation payable hereunder shall
be subject to acceleration or to any change in the specified time or method of
payment, except as otherwise provided under this Agreement and

 

5

--------------------------------------------------------------------------------


 

consistent with Code Section 409A. In no event shall the Company have any
liability or obligation with respect to taxes for which Executive may become
liable as a result of the application of Code Section 409A.

 

(a)                                 Whether the Executive has incurred a
termination of employment for purposes of receiving any deferred compensation
payment will be determined in accordance with Code Section 409A and Treasury
Regulation Section 1.409A-1(h) (or any successor provisions).

 

(b)                                 Payments in respect of the Executive’s
termination of employment under Article 3 or Article 5 are designated as
separate payments for Code Section 409A purposes.

 

(c)                                  To the extent that this Agreement provides
for the reimbursement of expenses incurred by the Executive, such reimbursement
shall not be made later than the last day of the calendar year following the
year in which the expense was incurred. The amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive in any taxable year
of the Executive shall not affect the amount of expenses to be reimbursed or
in-kind benefits to be provided in any other year.

 

Article 4                                               Noncompetition,
Confidentiality, Nonsolicitation, and Ownership

 

4.1                               Acknowledgements. The Executive acknowledges
and agrees that by virtue of his employment with the Company, he has or will
have access to valuable proprietary information not known to the public that the
Company possesses, including but not limited to, methods of operation, business
strategies and plans, financial information, marketing materials, ideas, trade
secrets, customer contacts and other customer information (“Proprietary
Information”). The Executive further acknowledges and agrees that the Company
has legitimate business interests in assuring that his unique knowledge of the
Company, including but not limited to that knowledge regarding and relating to
the foregoing information, is not disclosed or converted to the use of entities
or individuals in competition with the Company.   Executive further acknowledges
and agrees that any violation of the restrictions set forth in this Article will
cause the Company substantial irreparable injury and that a remedy at law for
any breach of the covenants or other obligations in this Article 4 would be
inadequate and that the Company, in addition to other remedies available, shall
be entitled to obtain temporary, preliminary and permanent injunctive relief to
secure specific performance of such covenants and to prevent a breach or
threatened breach of such covenants without the necessity of proving actual
damage and without the necessity of posting bond or security, which Executive
expressly waives.  Nothing in this provision shall limit or restrict the
Company’s right to any other damages or remedies available as a result of
Executive’s breach of this Agreement.

 

4.2                               Noncompetition.  During the Employment Period
plus a period of two (2) years thereafter, regardless of the reason for the
termination (hereinafter the “Restricted Period”), Executive shall not:

 

6

--------------------------------------------------------------------------------


 

(a)  on his own behalf or on behalf of any other person or entity, compete with
the Company, or

 

(b) become employed or otherwise retained in any capacity, including as an
officer, director, consultant, independent contractor, employee, partner, or
investor (other than as a passive investor in less than 2% of the shares of a
publicly traded entity) by any Competitor.

 

For purposes of this provision, a “Competitor” is any company, enterprise or
entity that: (i) competes with the Company in the provision of products,
services or technologies (including products, services or technologies that the
Company was developing or planning to bring to market as of the time the
Executive leaves the Company) or (ii) is, at the time of Executive’s hire or
engagement, actively developing products, services or technologies intended to
be offered in competition with the Company.  For the avoidance of doubt, in no
event shall being employed by any entity be prohibited if such entity is a
diversified business that has more than one discrete and readily distinguishable
part of its business and the Executive’s duties do not involve (including
through oversight, supervision or financial reporting) the part of the entity’s
business that competes with the Company.

 

4.3                               Nonsolicitation of Customers.  During the
Restricted Period, Executive shall not, directly or indirectly, on his own
behalf or on behalf of any other person or entity, (a) solicit to provide to any
Company customer products, services or technologies competitive with the
products, services or technologies provided to that Company customer by the
Company, (b) solicit to provide to any prospective Company customer products,
services or technologies competitive with the products, services or technologies
intended or planned to be provided by the Company to that prospective Company
customer, if the Executive had contact with or obtained non-public knowledge
regarding the prospective Company customer as a result of his Company
employment, or (c) entice or induce any Company customer to reduce its business
with or to cease doing business with the Company.  For purposes of this
provision, the term “customer” means, with respect to any agency, branch or
instrumentality of the federal, state or local government, the specific program
office(s) to which the Company provides such products, services or technologies,
and not the agency, branch or instrumentality as a whole.

 

4.4                               Nonsolicitation of Employees and Consultants.
During the Restricted Period, the Executive shall not, directly or indirectly,
on his own behalf or on behalf of any other person, partnership, association,
corporation or entity, solicit, recruit or hire any Restricted Individual or
otherwise influence or induce any Restricted Individual to terminate their
relationship with the Company.  For purposes of this provision, a “Restricted
Individual” means any person who (i) is employed or engaged by the Company at
the time of such solicitation, recruitment, inducement, influence or hire, or
was so employed or engaged within three (3) months prior thereto; and (ii) was
employed or engaged by the Company at any time during Executive’s employment
with the Company, but does not include [(iii) any individual engaged, as opposed
to employed, by the Company who, with knowledge and consent of the Company,
continues to hold themselves out to the public to provide services while also
providing services to the Company.  During the Restricted Period and thereafter,
Executive shall not disclose to any other person or entity any contact
information for Company employees or consultants obtained by Executive in the
course of his Company employment.  The Executive further agrees and

 

7

--------------------------------------------------------------------------------


 

acknowledges that the Company has confidentiality and non-competition agreements
with certain of its employees, and he agrees that he will not interfere with any
such agreements.

 

4.5                               Nondisclosure of Proprietary Information.
During the Employment Period and at all times thereafter, the Executive agrees:
(a) to treat all Proprietary Information in a secret and confidential manner,
take all reasonable steps to maintain such confidentiality, and comply with all
applicable procedures established by the Company with respect to maintaining the
secrecy and confidentiality of Proprietary Information; (b) to use Proprietary
Information only as necessary and proper in the performance of the Executive’s
duties as an employee of the Company; and (c) except as necessary to perform his
duties as a Company executive or with the written consent of the Company, not to
reproduce, copy, disseminate, publish, disclose, provide or otherwise make
available to any person, firm, corporation, agency or other entity, any
Proprietary Information. Under no circumstances shall the Executive use,
directly or indirectly, any such Proprietary Information for his personal gain
or profit.  Executive acknowledges and agrees that any disclosure to others, use
for his own benefit, copying or making notes of any Proprietary Information,
unless specifically and expressly authorized by the Company, will constitute a
breach of this provision.   Upon the conclusion of the Employment Period, and
any time or times before requested by the Company, the Executive shall return to
the Company, and shall not retain, any Company property and materials, including
without limitation any Proprietary Information, in the Executive’s possession or
control.

 

4.6                               Option to Shorten the Restricted Period. 
Notwithstanding anything to the contrary contained in this Agreement, the
Company shall have the right to shorten the Restricted Period to one (1) year
following the end of the Employment Period, in which case the obligation of the
Company to pay the Severance Benefit payments under Section 3.3 shall cease
immediately following the payment of the Second Installment. The Company shall
exercise this right by issuing written notice to the Executive no later than six
(6) months following the end of the Employment Period, which notice shall
confirm the date on which the Restricted Period and the Company’s Severance
Benefit obligations shall end.

 

4.7                               Nondisparagement. During the Employment Period
and at all times thereafter, the Executive agrees to not disparage the Company
or otherwise deliberately harm to the Company’s reputation.

 

4.8                               Ownership. All drawings, designs,
specifications, notes, improvements, enhancements, discoveries, inventions,
ideas, processes, methods, techniques, developments, software and works of
authorship created, made, conceived or reduced to practice by Executive or under
his direction during the Employment Period that at the time of conception or
reduction to practice relate directly to the Company’s business shall be deemed
works made for hire and shall be the exclusive property of the Company to use,
publish and license in its discretion.  The Executive agrees that all
inventions, copyrightable material, business and/or technical information,
marketing plans, customer lists, and trade secrets that arise out, are derived
from or are related to the performance of this Agreement are the property of the
Company.

 

8

--------------------------------------------------------------------------------


 

Article 5                                               Change in Control

 

5.1                               Change in Control. This Article 5 shall not
become effective, and the Company shall have no obligation hereunder, unless the
employment of the Executive with the Company shall terminate for any of the
reasons provided in this Article 5 during a Potential Change in Control
Protection Period (as defined below) or within the period beginning on the date
of a Change in Control (as defined below) and ending on the second anniversary
thereof.

 

(a)                                 If a Change in Control occurs within the
Potential Change in Control Protection Period (as defined below), the Potential
Change in Control Protection Period shall automatically terminate on the date of
the Change in Control.

 

(b)                                 In addition to the foregoing, any
termination of the Executive at the request of a third party in contemplation of
a Change in Control or Potential Change in Control shall be deemed to have
occurred during a Potential Change in Control Protection Period.

 

5.2                               Certain Definitions. For purposes of this
Agreement, the following terms shall be defined as set forth herein:

 

(a)                                 “Change in Control” shall mean (i) the
approval by shareholders of the liquidation or dissolution of the Company,
(ii) a transaction or series of related transactions resulting in the sale or
other disposition of 30% or more of the outstanding voting stock of the Company,
(iii) the merger or consolidation of the Company with or into any entity, (iv) a
sale or other disposition of substantially all of the assets of the Company, or
(v) such time as when individuals who on the Effective Date constituted the
Board of Directors of the Company (together with any new directors whose
election by such Board of Directors of the Company or whose nomination for
election by the shareholders of the Company was approved by a majority vote of
the directors of the Company or by a vote of the holders of a majority of the
Company’s Series A Preferred Stock) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; provided,
however, that the term “Change in Control” shall exclude each transaction which
is a “Non-Control Transaction.” Unless otherwise provided in an agreement
between the Executive and the Company and acknowledged by the Supporting
Noteholders (as defined in the Refinancing Agreement), “Non-Control Transaction”
means (i) any transaction following which the Supporting Noteholders and/or
their affiliates, participants, investors and/or employees own directly or
indirectly up to 50% in the aggregate of the outstanding shares of voting stock
of the Company or any purchasing or surviving entity, as applicable, (ii) a
merger or consolidation following which those persons who owned directly or
indirectly a majority of the outstanding shares of voting stock of the Company
immediately prior to such merger or consolidation will own directly or
indirectly a majority of the outstanding shares of voting stock of the surviving
or resulting entity, as applicable, (iii) a sale or other disposition of capital
stock of the Company following which those persons who owned directly or
indirectly a majority of the outstanding shares of voting stock immediately
prior to such sale will own directly or indirectly a majority of the outstanding
interests or shares of voting stock of the Company or the purchasing entity, as
applicable, (iv) a sale or other disposition of

 

9

--------------------------------------------------------------------------------


 

substantially all of the assets of the Company to an affiliate of the Company,
or (v) an initial public offering of the Company.

 

(b)                                 Notwithstanding the foregoing, to the extent
required for compliance with Section 409A, in no event will a Change in Control
be deemed to have occurred if such transaction is not also a “change in the
ownership or effective control of” the Company or a “change in the ownership of
a substantial portion of the assets of” the Company, as determined under
Treasury Regulations Section 1.409A-3(i)(5).

 

(c)                                  “Fair Market Value” means, on any given
date, the value of one share of common stock as determined by the Administrative
Committee of the Company in its sole discretion, based upon the most recent
valuation of the common stock made by an independent appraisal that meets the
requirements of Code Section 401(a)(28)(C) and the regulations thereunder as of
a date that is no more than twelve (12) months before the relevant transaction
to which the valuation is applied.

 

(d)                                 “Potential Change in Control” means the
occurrence of the first to occur of any of the following: (i) the Company enters
into an agreement, the consummation of which, or the approval by shareholders of
which, would constitute a Change in Control or (ii) any other event occurs which
is deemed to be a Potential Change in Control by the Board and the Board adopts
a resolution to the effect that a Potential Change in Control has occurred.

 

(e)                                  “Potential Change in Control Protection
Period” Subject to Article 5.1(b) above, means the period beginning on the date
on which a Potential Change in Control occurs and ending (i) with respect to a
Potential Change in Control described in subsection 5.2(e)(i) above, upon the
abandonment or termination of the applicable agreement; or (ii) with respect to
a Potential Change in Control described in subsection 5.2(e)(ii) above, upon the
one year anniversary of the occurrence of the Potential Change in Control or
such earlier date as may be determined by the Board.

 

5.3                               Change in Control Severance Benefits. If, at
any time during the Potential Change in Control Protection Period or within the
period ending beginning on the date of a Change in Control and ending on the
second anniversary thereof, the Executive’s employment is terminated
involuntarily by the Company without Cause (as provided in Article 3.1) or by
the Executive for Good Reason (as defined below), then, provided that the
Executive timely signs a General Release in a form to be provided by the Company
and does not revoke or violate such General Release as provided in Article 3.2,
the Company shall pay to the Executive, in accordance with Article 3.3:

 

(a)                                 The amounts and benefits described in
Article 3.1(a)(i)-(vi) above; and

 

(b)                                 Outplacement services in an amount not to
exceed twenty-five thousand dollars ($25,000) with a firm selected by the
Company and at the reasonable expense of the Company; provided, however, that
under no circumstances shall such outplacement services be provided beyond the
December 31 of the second calendar year following the

 

10

--------------------------------------------------------------------------------


 

calendar year in which the Executive’s Separation From Service occurred.
Article 3.4 shall apply to the payment of benefits hereunder.

 

5.4                               Definition of Good Reason. “Good Reason” shall
mean the occurrence, without Executive’s express written consent, of any one or
more of the following events:

 

(i)                                     The assignment to the Executive by the
Company of duties materially inconsistent with, or the material reduction of the
powers and functions associated with, the Executive’s position, duties,
responsibilities, and status with the Company;

 

(ii)                                  A reduction by the Company in the
Executive’s Base Salary or a material reduction in pay incentive opportunities;
unless: (x) the reduction is made with the agreement of the Executive, and/or
(y) the Base Salary for executives of a similar class are also similarly
reduced; or (z) there is a reduction in base salary or pay incentive for all
senior executives holding substantially similar agreements to this Agreement;

 

(iii)                               The Company requiring the Executive to be
based at a location more than twenty (20) miles from the Company’s current
principal executive offices or the location where the Executive is based;

 

(iv)                              Any material breach by the Company of any
provision of this Agreement; or

 

(v)                                 Any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company effected
in accordance with the provisions of Article 6(b).

 

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

 

Article 6                                               Miscellaneous

 

(a)                                 Any notices required by this Agreement
shall: (i) be delivered by messenger or made in writing and mailed by certified
mail, return receipt requested, or by Federal Express or similar overnight
delivery service, with adequate postage prepaid; (ii) be deemed given when so
delivered or mailed; and (iii) in the case of the Company, be delivered or
mailed to its office at 1750 Tysons Boulevard, Suite 1300, McLean, Virginia
22102-4213, Attn: Corporate Director of Human Resources, or in the case of the
Executive, be mailed to the last home address that the Executive has given to
the Company.

 

(b)                                 The obligations and duties of the Executive
under this Agreement are personal and not assignable by the Executive. This
Agreement may and shall be assigned or transferred to, and shall be binding upon
and shall inure to the benefit of, any successor of the Company, and any such
successor shall be deemed substituted for all purposes of the “Company” under
the terms of this Agreement (other than for the purpose of determining whether a
Change in Control has occurred or may potentially occur). If any term or
provision of

 

11

--------------------------------------------------------------------------------


 

this Agreement is held to be illegal or invalid, such illegality or invalidity
shall not affect the remaining terms or provisions hereof, and each such
remaining term and provision of this Agreement shall be enforced to the fullest
extent permitted by law.

 

(c)                                  Except as provided for below, any disputes
arising out of this Agreement shall be resolved by binding arbitration before
the American Arbitration Association. Any such arbitration proceeding shall take
place in Fairfax County, Virginia. All disputes shall be resolved by a single
arbitrator. The arbitrator will have the authority to award the same remedies,
damages, and costs that a court could award. The American Arbitration
Association’s Employment Dispute Arbitration Rules and Mediation Procedures
shall govern procedures for the arbitration, unless the parties unanimously
agree to adopt a different rule or rules.  Any award or judgment arising from
the arbitration may be enforced in the state or federal courts serving Fairfax
County, Virginia, which courts shall be deemed to have personal jurisdiction
over the Company and the Executive, and the Company and Executive hereby waives
any objection to such courts’ exercise of personal jurisdiction and to the
laying of venue therein.  The costs and arbitration fees shall be paid by the
party instituting the arbitration,  although the Arbitrator may award the
prevailing party costs, arbitration fees and reasonable attorneys’ fees incurred
in the course of any arbitration.  Notwithstanding the foregoing, the Company
shall have the right to see temporary and/or preliminary injunctive relief in
the state or federal courts serving Fairfax County, Virginia in the event that
the Company believes in good faith that the Executive has breached or threatens
to breach Article 4 hereof.  Following the grant or denial of such request for
temporary injunctive relief, the dispute shall thereafter be committed to
binding arbitration as set forth above.

 

(d)                                 This Agreement may be altered, amended or
modified only by written agreement signed by both the Executive and the Company.
No oral modification of this Agreement, or of any part of this Agreement
including this paragraph, shall have any force or effect. No waiver by either of
such parties of their rights under this Agreement shall be deemed to constitute
a waiver with respect to any subsequent occurrences or transactions hereunder
unless such waiver specifically states that it is to be construed as a
continuing waiver.

 

(e)                                  Each provision of this Agreement, including
each restriction set forth in Article 4 hereof, are completely severable and
independent agreements supported by good and valuable consideration and, as
such, shall survive the termination of this Agreement for whatever reason. 
Whenever possible, each provision or portion of any provision of this Employment
Agreement, including those contained in Article 4 hereof, will be interpreted in
such manner as to be effective and valid under applicable law but the invalidity
or unenforceability of any provision or portion of any provision of this
Agreement in any jurisdiction shall not affect the validity or enforceability of
the remainder of this Agreement in that jurisdiction or the validity or
enforceability of this Agreement, including that provision or portion of any
provision, in any other jurisdiction.  In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Agreement,
including those contained in Article 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

 

12

--------------------------------------------------------------------------------


 

(f)                                   This Agreement contains the entire
understanding between the parties and supersedes any prior written or oral
agreement(s) between the Company and the Executive relating to the termination
of the Executive’s employment and the amounts payable under this Agreement. This
Agreement shall not be modified or waived except by written instrument signed by
the parties.  For the avoidance of doubt, this Agreement shall in no way impact
or supersede any Long-Term Incentive Plan Award Agreements or the Executive’s
interests, if any, in the Company’s Employee Ownership, Savings and Investment
Plan, as such plan may be amended from time to time.

 

(g)                                  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

(h)                                 To the extent not preempted by federal law,
the provisions of this Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia without reference to conflicts of
laws.

 

(i)                                     Provisions of this Agreement that by
their nature are intended to continue to bind the Company or the Executive
following the termination or expiration of the Employment Period, including the
obligations contained in Article 3 and 4, shall continue to be fully enforceable
and binding according to their terms following the termination of this Agreement
and Executive’s employment hereunder.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first written above.

 

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Barry Broadus

 

 

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION:

 

 

 

 

 

 

By:

/s/ Bahman Atefi

 

14

--------------------------------------------------------------------------------